



Exhibit 10.1


SECOND AMENDMENT TO SECOND AMENDED AND RESTATED
REVOLVING CREDIT AGREEMENT


THIS SECOND AMENDMENT TO SECOND AMENDED AND RESTATED REVOLING CREDIT AGREEMENT
(this “Second Amendment”), dated as of December 16, 2016, is among WESTERN GAS
PARTNERS, LP, as the Borrower, WELLS FARGO BANK, NATIONAL ASSOCIATION, as
Administrative Agent, and the Lenders party hereto.
R E C I T A L S
A.    The Borrower, the Administrative Agent and the Lenders are parties to that
certain Second Amended and Restated Revolving Credit Agreement dated as of
February 26, 2014, amended by First Amendment to Second Amended and Restated
Revolving Credit Agreement dated as of October 20, 2015 (as amended, the “Credit
Agreement”), pursuant to which the Lenders have made certain loans to and
extensions of credit for the account of the Borrower.
B.    The Borrower has requested and the Majority Lenders have agreed to amend
certain provisions of the Credit Agreement as set forth in this Second
Amendment.
C.    NOW, THEREFORE, in consideration of the premises and the mutual covenants
herein contained, for good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:
Section 1.    Defined Terms. Each capitalized term used herein but not otherwise
defined herein has the meaning given such term in the Credit Agreement. Unless
otherwise indicated, all article and section references in this Second Amendment
refer to articles and sections of the Credit Agreement.


Section 2.    Amendments to Credit Agreement.


2.1    Amendments to Section 1.01.


(a)The definition of “Agreement” is hereby deleted and replaced in its entirety
to read as follows:


“Agreement” means this Second Amended and Restated Revolving Credit Agreement,
as amended by the First Amendment and the Second Amendment and as the same may
from time to time be amended, modified, supplemented or restated.
(b)    Clause (a)(v) of the definition of “Defaulting Lender” is hereby amended
by adding a new subclause (C) immediately following subclause (B) thereof, to
read as follows:


or (C) become the subject of a Bail-In Action
(c)    The definition of “Maturity Date” is hereby deleted and replaced in its
entirety to read as follows:




--------------------------------------------------------------------------------





“Maturity Date” - with respect to any Lender, the later of (a) February 26, 2020
and (b) if such Lender is a Consenting Lender with respect to a Maturity Date
extension pursuant to Section 2.24, such extended Maturity Date.
(d)    The following definitions are hereby added where alphabetically
appropriate to read as follows:


“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.
“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.
“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent;
“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.
“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.
“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.
“Second Amendment” means the Second Amendment to Amended and Restated Revolving
Credit Agreement dated as of December 16, 2016 among the Borrower, the
Administrative Agent and the Lenders party thereto.
“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.




2

--------------------------------------------------------------------------------





2.2    Amendment to Article IV. Article IV of the Credit Agreement is hereby
amended by adding a new Section 4.09 at the end thereof, to read as follows:


Section 4.09. EEA Financial Institution. The Borrower is not an EEA Financial
Institution.
2.3    Amendment to Article X. Article X of the Credit Agreement is hereby
amended by adding a new Section 10.17 at the end thereof, to read as follows:


Section 10.17. Acknowledgment and Consent to Bail-In of EEA Financial
Institutions. Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any liability of any EEA Financial
Institution arising under any Loan Document, to the extent such liability is
unsecured, may be subject to the write-down and conversion powers of an EEA
Resolution Authority and agrees and consents to, and acknowledges and agrees to
be bound by:
(a)the application of any Write-Down and Conversion Powers by an EEA Resolution
Authority to any such liabilities arising hereunder which may be payable to it
by any party hereto that is an EEA Financial Institution; and


(b)the effects of any Bail-In Action on any such liability, including, if
applicable:


(i)a reduction in full or in part or cancellation of any such liability;


(ii)a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or


(iii)the variation of the terms of such liability in connection with the
exercise of the Write-Down and Conversion powers of any EEA Resolution
Authority.


2.4    Extension of Maturity Date. With respect to the Borrower’s request
pursuant to Section 2.24 of the Credit Agreement to extend the Maturity Date
applicable to each Lender for one additional year from the existing Maturity
Date (the “Extension”), subject to the satisfaction of the conditions precedent
set forth in Article III:


(a)    The Maturity Date shall be extended one year from February 26, 2019 to
February 26, 2020; and


3

--------------------------------------------------------------------------------





(b)    The parties hereto hereby agree that with respect to the Extension, the
certification by the Borrower required by Section 2.24(c)(iii)(B) of the Credit
Agreement is hereby satisfied by the Borrower’s execution and delivery of this
Amendment.
The Borrower hereby acknowledges and agrees that (i) pursuant to Section 2.24 of
the Credit Agreement, the Borrower may make not more than two requests during
the term of the Credit Agreement for a one-year extension of the Maturity Date,
(ii) Borrower’s request for the Extension is Borrower’s first such request under
Section 2.24 of the Credit Agreement and (iii) Borrower has one such remaining
request under Section 2.24 of the Credit Agreement.
Section 3.    Conditions Precedent. This Second Amendment shall not become
effective until the date on which each of the following conditions is satisfied
(or waived in accordance with Section 10.02 of the Credit Agreement) (the
“Second Amendment Effective Date”):


3.1    The Administrative Agent shall have received from the Majority Lenders
and the Borrower, counterparts (in such number as may be requested by the
Administrative Agent) of this Second Amendment signed on behalf of such Persons.


3.2    The Borrower shall have paid to the Administrative Agent, for the account
of each Lender consenting to the Extension hereby, an extension fee equal to
0.04% of each such extending Lender’s Commitment.


3.3    No Default or Event of Default shall have occurred and be continuing,
both prior and after giving effect to the terms of this Second Amendment.


3.4    The Administrative Agent shall have received (a) copies of corporate
resolutions certified by the Secretary or Assistant Secretary of the Borrower,
or such other evidence as may be satisfactory to the Administrative Agent,
demonstrating that the Borrower’s incurrence of indebtedness under the Credit
Agreement with a Maturity Date as extended pursuant to Section 2.3 hereof has
been duly authorized by all necessary corporate action and (b) such other
documents as the Administrative Agent or special counsel to the Administrative
Agent may reasonably request.


The Administrative Agent is hereby authorized and directed to declare this
Second Amendment to be effective when it has received documents confirming or
certifying, to the satisfaction of the Administrative Agent, compliance with the
conditions set forth in this Section 3 or the waiver of such conditions as
permitted hereby. Such declaration shall be final, conclusive and binding upon
all parties to the Credit Agreement for all purposes.
Section 4.    Miscellaneous.


4.1    Confirmation. The provisions of the Credit Agreement, as amended by this
Second Amendment, shall remain in full force and effect following the
effectiveness of this Second Amendment. The execution, delivery and
effectiveness of this Amendment shall not, except as expressly provided herein,
operate as a waiver of any right, power or remedy of any Lender or the
Administrative Agent under any of the Loan Documents, nor constitute a waiver of
any provision of any of the Loan Documents.


4

--------------------------------------------------------------------------------





4.2    Ratification and Affirmation; Representations and Warranties. The
Borrower hereby (a) ratifies and affirms its respective obligations under, and
acknowledges, renews and extends its respective continued liability under, each
Loan Document to which it is a party and agrees that each Loan Document to which
it is a party remains in full force and effect, except as expressly amended
hereby, notwithstanding the amendments contained herein and (b) represents and
warrants to the Lenders that, as of the date hereof, both before and after
giving effect to the Extension: (i) the representations and warranties contained
in each Loan Document are true and accurate in all material respects (unless
qualified by materiality or Material Adverse Change, in which case such
representation and warranty is true and accurate in all respects) on and as of
the Second Amendment Effective Date as though made on and as of such date
(except to the extent that such representations and warranties relate solely to
an earlier date, and except that for purposes hereof, the representations and
warranties contained in Section 3.01(f) of the Credit Agreement shall be deemed
to refer to the most recent statements furnished pursuant to Sections 4.01(a)
and (b) thereof), (ii) no event has occurred and is continuing or would result
from such Extension which constitutes an Event of Default or a Default and (iii)
no Material Adverse Effect shall have occurred.


4.3    Counterparts. This Second Amendment may be executed by one or more of the
parties hereto in any number of separate counterparts, and all of such
counterparts taken together shall be deemed to constitute one and the same
instrument. Delivery of this Second Amendment by facsimile transmission shall be
effective as delivery of a manually executed counterpart hereof.


4.4    No Oral Agreement. This Second Amendment, the Credit Agreement and the
other Loan Documents and any separate letter agreements with respect to fees
payable to the Administrative Agent constitute the entire contract among the
parties relating to the subject matter hereof and thereof and supersede any and
all previous agreements and understandings, oral or written, relating to the
subject matter hereof and thereof. This Second Amendment, the Credit Agreement
and the other Loan Documents represent the final agreement among the parties
hereto and thereto and may not be contradicted by evidence of prior,
contemporaneous or subsequent oral agreements of the parties. There are no
unwritten oral agreements between the parties.


4.5    GOVERNING LAW. THIS SECOND AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED
IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.


[SIGNATURES BEGIN NEXT PAGE]




5

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have caused this Second Amendment to be
duly executed as of the date first written above.


BORROWER:
WESTERN GAS PARTNERS, LP
 
 
 
 
By:
Western Gas Holdings, LLC, its general partner
 
 
 
 
By:
/s/ Benjamin M. Fink
 
Name:
Benjamin M. Fink
 
Title:
Senior Vice President, Chief Financial Officer and Treasurer



ADMINISTRATIVE AGENT:
WELLS FARGO BANK, NATIONAL ASSOCIATION
 
 
 
 
By:
/s/ Larry Robinson
 
Name:
Larry Robinson
 
Title:
Managing Director





[Signature Page 1 to Western Gas Second Amendment]

--------------------------------------------------------------------------------





LENDERS:
WELLS FARGO BANK, NATIONAL ASSOCIATION
 
 
 
 
By:
/s/ Larry Robinson
 
Name:
Larry Robinson
 
Title:
Managing Director

 
THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.
 
 
 
 
By:
/s/ Sherwin Brandford
 
Name:
Sherwin Brandford
 
Title:
Director

 
CITIBANK, N.A.
 
 
 
 
By:
/s/ Todd Mogil
 
Name:
Todd Mogil
 
Title:
Vice President

 
MIZUHO BANK, LTD.
 
 
 
 
By:
/s/ Leon Mo
 
Name:
Leon Mo
 
Title:
Authorized Signatory

 
U.S. BANK NATIONAL ASSOCIATION
 
 
 
 
By:
/s/ Patrick Jeffrey
 
Name:
Patrick Jeffrey
 
Title:
Vice President

 
DNB CAPITAL LLC
 
 
 
 
By:
/s/ Robert Dupree
 
Name:
Robert Dupree
 
Title:
Senior Vice President
 
 
 
 
By:
/s/ Joe Hykle
 
Name:
Joe Hykle
 
Title:
Senior Vice President

 
BARCLAYS BANK PLC
 
 
 
 
By:
/s/ Marguerite Sutton
 
Name:
Marguerite Sutton
 
Title:
Vice President



[Signature Page 2 to Western Gas Second Amendment]

--------------------------------------------------------------------------------





 
DEUTSCHE BANK AG NEW YORK BRANCH
 
 
 
 
By:
/s/ Ming K. Chu
 
Name:
Ming K. Chu
 
Title:
Director
 
 
 
 
By:
/s/ Virginia Cosenza
 
Name:
Virginia Cosenza
 
Title:
Vice President

 
MORGAN STANLEY BANK, N.A.
 
 
 
 
By:
/s/ Michael King
 
Name:
Michael King
 
Title:
Authorized Signatory

 
ROYAL BANK OF CANADA
 
 
 
 
By:
/s/ Jay T. Sartain
 
Name:
Jay T. Sartain
 
Title:
Authorized Signatory

 
UBS AG, STAMFORD BRANCH
 
 
 
 
By:
/s/ Houssem Daly
 
Name:
Houssem Daly
 
Title:
Associate Director
Banking Products Services, US
 
 
 
 
By:
/s/ Kenneth Chin
 
Name:
Kenneth Chin
 
Title:
Director
Banking Products Services, US

 
BANK OF MONTREAL
 
 
 
 
By:
/s/ Matthew Davis
 
Name:
Matthew Davis
 
Title:
Vice President

 
COMERICA BANK
 
 
 
 
By:
/s/ William B. Robinson
 
Name:
William B. Robinson
 
Title:
Senior Vice President



[Signature Page 3 to Western Gas Second Amendment]

--------------------------------------------------------------------------------





 
SOCIETE GENERALE
 
 
 
 
By:
/s/ Diego Medina
 
Name:
Diego Medina
 
Title:
Director

 
THE BANK OF NOVA SCOTIA
 
 
 
 
By:
/s/ Alfredo Brahim
 
Name:
Alfredo Brahim
 
Title:
Director

 
ZB, N.A. dba AMEGY BANK
 
 
 
 
By:
/s/ Miles Sedillo
 
Name:
Miles Sedillo
 
Title:
Assistant Vice President
 
 
 
 
ZB, N.A. dba AMEGY BANK
 
 
 
 
By:
/s/ Scott Collins
 
Name:
Scott Collins
 
Title:
Senior Vice President

 
BRANCH BANKING AND TRUST COMPANY
 
 
 
 
By:
/s/ Lincoln LaCour
 
Name:
Lincoln LaCour
 
Title:
Assistant Vice President

 
PNC BANK, NATIONAL ASSOCIATION
 
 
 
 
By:
/s/ Colin Warman
 
Name:
Colin Warman
 
Title:
Senior Vice President

 
CAPITAL ONE, NATIONAL ASSOCIATION
 
 
 
 
By:
/s/ Kristin Oswald
 
Name:
Kristin Oswald
 
Title:
Vice President

 
STIFEL BANK & TRUST
 
 
 
 
By:
/s/ Daniel P. McDonald
 
Name:
Daniel P. McDonald
 
Title:
Assistant Vice President



[Signature Page 4 to Western Gas Second Amendment]